Case: 21-20475      Document: 00516534547          Page: 1     Date Filed: 11/04/2022




              United States Court of Appeals
                   for the Fifth Circuit                          United States Court of Appeals
                                                                           Fifth Circuit

                                                                         FILED
                                                                  November 4, 2022
                                    No. 21-20475                    Lyle W. Cayce
                                                                         Clerk

   Spring Branch Independent School District,

                                              Plaintiff—Appellant/Cross-Appellee,

                                        versus

   O. W., by next friend Hannah W.,

                                           Defendant—Appellee/Cross-Appellant.


                   Appeal from the United States District Court
                       for the Southern District of Texas
                            USDC No. 4:16-CV-2643


   Before Stewart, Willett, and Oldham, Circuit Judges.
   Per Curiam:*
          Having reviewed the record and briefs, we order this appeal dismissed
   for lack of jurisdiction. The district court’s decision on appeal considered the
   parties’ arguments and concluded by remanding the proceedings to an
   administrative officer to determine an appropriate compensatory award. At
   the end of the decision, the district court explicitly ordered that “this case be


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-20475      Document: 00516534547           Page: 2    Date Filed: 11/04/2022




                                     No. 21-20475


   ADMINISTRATIVELY CLOSED.” It also stated that “[i]f either party
   decides to appeal the [administrative officer’s] determination, that party may
   move to reinstate the case on the court’s active docket.”
          Neither party raises jurisdiction as an issue in this case. Indeed, both
   parties assert that this court has jurisdiction pursuant to 28 U.S.C. § 1291.
   However,“[o]ur court has an independent duty to examine the basis of its
   jurisdiction.” Feld Motor Sports, Inc. v. Traxxas, L.P., 861 F.3d 591, 595 (5th
   Cir. 2017). Under § 1291, our jurisdiction “extends only to ‘final decisions’
   of the district courts.” Cook v. City of Tyler, 974 F.3d 537, 539 (5th Cir. 2020)
   (per curiam). This court has held that administrative closures do not meet
   this finality requirement. See Gross v. Keen Grp. Sols., L.L.C., 18 F.4th 836,
   840 (5th Cir. 2021) (“It is well established that administrative closures
   cannot serve as the basis for appellate jurisdiction.” (citations omitted)); S.
   La. Cement, Inc. v. Van Aalst Bulk Handling, B.V., 383 F.3d 297, 302 (5th Cir.
   2004) (“[W]e hold that administratively closing a case is not a dismissal or
   final decision.”). This is especially so here where the district court expressly
   provides that the parties can move to reopen the case on its active docket. See
   Sentry Select Ins. Co. v. Ruiz, 770 F. App’x 689, 690 (5th Cir. 2019) (per
   curiam) (“By administratively closing the case, the district court retains
   jurisdiction, meaning it can ‘reopen the case—either on its own or at the
   request of a party—at any time.’ ‘[R]eservation of jurisdiction . . . precludes
   appellate jurisdiction because an order framed this way is not a final
   judgment.’” (citations and quotations omitted)). We thus lack jurisdiction to
   review this appeal.




                                          2